United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-4470
                       ___________________________

                             Keith Lamar Blackwell

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Charlie A. Dooley, County Executive; Garry W. Earls, Chief Operating Officer;
  Herbert Bernsen, Director, St. Louis County Justice Center; Gerald Kramer;
 Dolores Gunn; Unknown Rodnick, Head Doctor; Rita Hendrix, Nurse Manager;
            Philip Wenger; Janet Duwe; F. Rottnek; Andrew Moore

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                          Submitted: January 22, 2018
                            Filed: January 25, 2018
                                 [Unpublished]
                                ____________

Before GRUENDER, BOWMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Keith Blackwell, a former pretrial detainee at
the St. Louis County Justice Center, appeals an adverse decision by the district court1
granting summary judgment on his deliberate-indifference claims against a doctor and
a pharmacist at the St. Louis County Justice Center.2

       Upon careful de novo review, we conclude that the district court’s decision was
proper. See Beaulieu v. Ludeman, 690 F.3d 1017, 1024 (8th Cir. 2012) (“We review
summary judgment de novo, viewing the record in the light most favorable to the
non-moving party.”). The record established beyond genuine controversy that the
medical treatment Blackwell received did not rise to the level of deliberate
indifference and that Blackwell merely disagreed with the treatment he received. See
Jackson v. Buckman, 756 F.3d 1060, 1065 (8th Cir. 2014) (explaining that, to prevail
on a claim of deliberate indifference, a pretrial detainee must show more than even
gross negligence); Nelson v. Shuffman, 603 F.3d 439, 449 (8th Cir. 2010) (noting that
an inmate’s “mere difference of opinion over matters of expert medical judgment or
a course of medical treatment fail[s] to rise to the level of a constitutional violation”).
Moreover, Blackwell did not establish that he suffered any detrimental effect from the
alleged delays in his medical treatment. See Jackson v. Riebold, 815 F.3d 1114,
1119-20 (8th Cir. 2016) (stating that an inmate must place verifying medical evidence
in the record to establish the detrimental effect of a delay in medical treatment).

      Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Blackwell’s
pending motions as moot.
                     ______________________________

       1
        The Honorable Noelle Collins, United States Magistrate Judge for the Eastern
District of Missouri, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
       2
       The dispositions of Blackwell’s other claims were not meaningfully
challenged on appeal either in his original opening brief or in his amended opening
brief. See Ahlberg v. Chrysler Corp., 481 F.3d 630, 634 (8th Cir. 2007).

                                           -2-